Title: To Thomas Jefferson from Thomas J. O’Flaherty, 20 July 1824
From: O’Flaherty, Thomas J.
To: Jefferson, Thomas


Venerable Sir,
Richmond
20th July 1824
I was honoured with a letter from you in the Spring of the last year relative to the University. In it you were pleased to notice my “familiarity with the languages,” in which my letter to you was written.Your answer with a few letters enveloped in an Introduction from my friend Mr Roane of King William County, I subsequently sent to Mr Monroe; but have not received his answer. I am painfully apprehensive that the Packet of letters was lost, or intercepted. It is unnecessary for me to observe, Sir, what value I attached to a letter which bore a testimonial to my familiarity with the languages, in which I had the honor of addressing you—a testimonial so favorable to my professional views, and which came from the Pen of Him, who drew up the immortal Magna Charta of Republican Independence, and who proved himself the able Pilot, that steered the Democratic Vessel, thro the awful swells of the Political Sea.In the event of your not having destroyed my letter, I should consider it, as a particular Kindness, if you would reexamine it, and give a Coup d’oeil to the enclosed Advertisement, in the Greek Latin and French languages. My motive, Sir, for thus troubling you is this—I am fully aware that a Comparative Stranger, or Citizen in this hemisphere having a document with the  sign manual of the Monticello sage, confirmatory of his pretensions, that he could discharge the duties of any particular profession, would immediately launch into the “full tide of successful experiments”.An Irish Emigrant who has swung from the moorings of a forced allegiance to the British Crown, which fact a record at the Bowling Green, Caroline County, can testify, solicits this favor from a Father of his adopted Country—an honourable favor, which, he when dying shall bequeath as a rich legacy unto his issue.Please to accept, Venerable Sir, the full assurance of my obligation, and profound respect.Your obedient ServantThos J. OFlaherty